Exhibit 10.93.8

EXECUTION VERSION

REVOLVING LOAN EXTENSION AND COMMITMENT REDUCTION AGREEMENT

Dated as of September 2, 2009

To the Lenders having Revolving Loan Commitments under the

Credit Agreement referred to below (the “Revolving Lenders”),

and Morgan Stanley Senior Funding, Inc. as administrative

agent (the “Administrative Agent”) for the Lenders.

Ladies and Gentlemen:

Re: Headwaters – Credit Agreement

We refer to the Credit Agreement dated as of September 8, 2004 among the
Borrower, certain financial institutions and other persons from time to time
parties thereto (collectively, the “Lenders”), the Agents, JPMorgan Chase Bank,
N.A. (as successor to JPMorgan Chase Bank), as syndication agent, and Morgan
Stanley Senior Funding, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners (as amended and modified pursuant to consents
dated November 6, 2004 and December 16, 2004, Amendment No. 2 to the Credit
Agreement dated March 14, 2005, Amendment No. 3 to the Credit Agreement dated
May 19, 2005, Amendment No. 4 to the Credit Agreement dated October 26, 2005,
Amendment No. 5 to the Credit Agreement dated June 27, 2006, Amendment No. 6 to
the Credit Agreement dated August 30, 2006, Amendment No. 7 to the Credit
Agreement dated January 12, 2007, Amendment No. 8 to the Credit Agreement dated
August 15, 2008 and Amendment No. 9 to the Credit Agreement dated June 26, 2009,
the “Credit Agreement”; capitalized terms used herein but not defined shall be
used herein as defined in the Credit Agreement).

The Borrower hereby requests that the Revolving Lenders extend the Revolving
Loan Termination Date for a period of thirty (30) days, pursuant to the
definition of “Revolving Loan Termination Date” in Section 1.1 of the Credit
Agreement. The Revolving Lenders hereby agree that the Revolving Loan
Termination Date shall be “September 30, 2009”.

The Borrower hereby notifies the Administrative Agent that it wishes to reduce
the Revolving Loan Commitments by an aggregate amount of $20,000,000 pursuant to
Section 2.5.2 of the Credit Agreement. Such reduction is effective as of the
Revolver Extension Date (as defined below).

This agreement shall become effective as of the date hereof (the “Revolver
Extension Date”) when each of the following conditions shall have been fulfilled
to the satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this agreement,
duly executed and delivered on behalf of the Borrower and each of the Revolving
Lenders, or, as to any of the foregoing parties, advice reasonably satisfactory
to the Administrative Agent that such party has executed a counterpart of this
agreement, and the Administrative Agent shall have acknowledged this agreement.

(b) The Administrative Agent shall have received the Consent attached as Exhibit
A hereto duly executed by each of the Guarantors.

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement



--------------------------------------------------------------------------------

(c) The Borrower shall have paid (i) an extension fee of 12.5 basis points for
the account of each Revolving Lender that executes and delivers this agreement
(calculated on such Revolving Lender’s outstanding Revolving Loan Commitment,
after giving effect to the reduction of the Revolving Loan Commitments to take
effect on the Revolver Extension Date as described above) and (ii) all
reasonable expenses (including the reasonable fees and expenses of Shearman &
Sterling LLP) incurred in connection with the preparation, negotiation and
execution of this agreement and other matters relating to the Credit Agreement
(including, without limitation, filing fees in connection with the perfection of
any security interests) from and after the last invoice to the extent invoiced.

(d) The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors of the Borrower approving this agreement,
and all other documents evidencing other necessary corporate action and other
third party approvals and consents, if any, with respect to this agreement.

(e) The Administrative Agent shall have received a written opinion of the
Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent and addressed to the Administrative Agent, the Collateral Agent and the
Lenders, with respect to such matters as the Administrative Agent may reasonably
request.

(f) (i) There shall exist no Default or Unmatured Default under the Credit
Agreement and no Default or Unmatured Default would result from this agreement
and (ii) the representations and warranties contained in Article V of the Credit
Agreement shall be true and correct in all material respects as of the Revolver
Extension Date before and after giving effect to this agreement except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date, and the Administrative Agent shall
have received a certificate from a responsible officer of the Borrower as to the
satisfaction of the conditions in clauses (i) and (ii).

Each of the Credit Parties hereby represents and warrants, on and as of the date
hereof, that (a) the representations and warranties contained in the Credit
Agreement are correct and true in all material respects on and as of the date
hereof, before and after giving effect to this agreement, as though made on and
as of the date hereof, other than any such representations or warranties that,
by their terms, refer to a specific date and (b) no Default or Unmatured Default
has occurred and is continuing, or would occur as a result of the transactions
contemplated by this agreement.

The Credit Agreement, the Pledge and Security Agreement, the Notes and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Credit Parties under the Loan Documents.

The execution, delivery and effectiveness of this agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents. This agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this agreement by
facsimile shall be effective as delivery of a manually executed original
counterpart of this agreement.

 

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement



--------------------------------------------------------------------------------

If you agree to the terms and provisions hereof, please complete the blank
signature block on the final page hereto with the name of your institution and
execute and return, by facsimile or email, your signature page to this agreement
to Emeka Chinwuba, email: emeka.chinwuba@shearman.com, facsimile no. 646 848
8940 at Shearman and Sterling, LLP, 599 Lexington Avenue, New York, NY, 10022.

[Remainder of Page Intentionally Left Blank]

 

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement



--------------------------------------------------------------------------------

This agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

HEADWATERS INCORPORATED,

          as Borrower

By:  

/s/    Steven G. Stewart

Title:   Chief Financial Officer

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED BY:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

By:  

/s/    Stephen B. King

Title:   Vice President

[and other Lenders]

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT

Dated as of September 2, 2009

Reference is made to the Credit Agreement referred to in the foregoing Revolving
Loan Extension and Commitment Reduction Agreement (the “Extension Agreement”)
(capitalized terms used herein and not defined being used herein as defined in
the Credit Agreement). Each of the undersigned, in its capacity as a Guarantor
under the Guaranty Agreement and as a Grantor under the Pledge and Security
Agreement, hereby (i) consents to the execution, delivery and performance of the
Extension Agreement and agrees that each of the Guaranty Agreement and the
Pledge and Security Agreement is, and shall continue to be, in full force and
effect and is hereby in all respects ratified and confirmed on the Revolver
Extension Date, and (ii) confirms that the Collateral Documents to which each of
the undersigned is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Secured Obligations. This
Consent shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by, and construed in accordance with, the laws of the State of New
York.

ATLANTIC SHUTTER SYSTEMS, INC.;

CHIHUAHUA STONE, LLC;

COVOL ENGINEERED FUELS, LC;

COVOL FUELS NO. 2, LLC.

COVOL FUELS NO. 3, LLC.

COVOL FUELS NO. 4, LLC.

COVOL FUELS NO. 5, LLC.

DUTCH QUALITY STONE, INC.

ELDORADO G-ACQUISITION CO.;

ELDORADO SC-ACQUISITION CO.;

ELDORADO STONE ACQUISITION CO., LLC;

ELDORADO STONE FUNDING CO., LLC;

ELDORADO STONE LLC;

ELDORADO STONE OPERATIONS LLC;

ENVIRONMENTAL TECHNOLOGIES GROUP, LLC;

GLOBAL CLIMATE RESERVE CORPORATION;

HCM STONE, LLC;

HCM UTAH, LLC;

HEADWATERS CONSTRUCTION MATERIALS, INC.;

HEADWATERS CONSTRUCTION MATERIALS, LLC;

HEADWATERS ENERGY SERVICES CORP.;

HEADWATERS ETHANOL OPERATORS, LLC;

HEADWATERS HEAVY OIL, LLC;

HEADWATERS CTL, LLC

HEADWATERS RESOURCES, INC.;

HEADWATERS REFINERY INVESTMENTS CO.;

HEADWATERS SYNFUEL INVESTMENTS, LLC;

HEADWATERS TECHNOLOGY INNOVATION GROUP, INC.;

HEADWATERS SERVICES CORPORATION;

INSPIRE SERVICES, LLC.;

L-B STONE LLC;

METAMORA PRODUCTS CORPORATION;

METAMORA PRODUCTS CORPORATION OF ELKLAND;

MTP, INC.;

STONECRAFT MANUFACTURING, LLC.;

STONECRAFT SALES, LLC.;

TAPCO INTERNATIONAL CORPORATION;

each as a Guarantor

 

By:  

/s/    Steven G. Stewart

Name:   Steven Stewart Title:   Chief Financial Officer

Headwaters – Revolving Loan Extension and Commitment Reduction Agreement